Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 22, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grajales, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the limited security sweep conducted by the police, which revealed a weapon near his person, was reasonable and lawful under the circumstances (see People v Villalba, 208 AD2d 782, 783; People v Cornielle, 172 AD2d 681; People v Golob, 154 AD2d 709; People v Green, 103 AD2d 362). Thus, the Supreme Court *412properly denied his motion to suppress the weapon and statements he made to the police as fruits of an unlawful seizure (see e.g. People v White, 259 AD2d 400). Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.